department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l date number release date cc tege eb ec tl-n-317-01 uilc internal_revenue_service national_office chief_counsel_advice memorandum for area_counsel te_ge pacific coast central mountain area attention kirk paxson from acting assistant chief_counsel tax exempt and government entities subject application of sec_162 of the internal_revenue_code this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend corporation executive stock incentive plan_year a year b date date date date date tl-n-317-01 date date m n p issue whether the compensation attributable to options issued subject_to shareholder approval on date under the stock incentive plan and exercised by the executive in year a and year b meet the exception for performance-based compensation under sec_162 of the internal_revenue_code conclusion the compensation attributable to options issued subject_to shareholder approval on date under the stock incentive plan and exercised by the executive in year a and year b meets the exception for performance-based compensation under sec_162 of the code facts the facts as we understand them are as follows corporation established a stock incentive plan under which it had granted options for corporation stock to various officers key employees and independent contractors the stock incentive plan was established prior to the enactment of sec_162 of the code as originally approved by corporation’s board_of directors and shareholders the stock incentive plan was limited to the issuance of options to acquire m shares of stock the stock incentive plan did not state the maximum number of shares with respect to which options could be granted to any employee on date following the enactment of sec_162 but prior to its effective date the compensation committee of corporation’s board_of directors granted executive nonstautory options to purchase n shares of common_stock similar grants were made to the other executive officers at the time of the option grant there were insufficient options available under the stock incentive plan therefore the option grant was subject_to shareholder approval to amend the stock incentive plan to increase the number of options that could be issued under the stock incentive plan from m to p prior to requesting shareholder approval to increase the number of options available to be issued under the stock incentive plan proposed_regulations were issued under sec_162 on date corporation provided its shareholders with a proxy statement containing information related to the proposed stock incentive plan amendment the material stated that executive had been conditionally granted additional stock tl-n-317-01 options but that the grant was subject_to the approval by the shareholders of the proposed amendment to the stock incentive plan to increase the number of options available to be granted under the stock incentive plan on date corporation’s shareholders approved the amendment to the stock incentive plan the stock incentive plan was not amended to state the maximum number of shares with respect to which options could be granted during a specified period to any person the exercise price of the options granted to executive was equal to the fair_market_value of the stock on the date of grant one half of the options vested on date and were exercised on date both in year a the remaining options vested on date and were exercised on date both in year b executive was a covered_employee under sec_162 for both year a and year b law and analysis sec_162 of the code provides that there will be allowed as a deduction all ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business including a reasonable allowance for salaries or other compensation_for_personal_services actually rendered sec_162 provides that in the case of any publicly_held_corporation no deduction shall be allowed under this chapter for applicable_employee_remuneration with respect to any covered_employee to the extent that the amount of such remuneration for the taxable_year with respect to such employee exceeds dollar_figure million sec_162 applies to amounts which would otherwise be deductible for taxable years beginning on or after date sec_162 provides that applicable_employee_remuneration does not include any remuneration payable solely on account of the attainment of one or more performance goals but only if i the performance goals are determined by a compensation committee of the board_of directors of the taxpayer which is comprised solely of or more outside directors ii the material terms under which the remuneration is to be paid including the performance goals are disclosed to the shareholders and approved by a majority of the vote in a separate shareholder vote before the payment of such remuneration and iii before any payment of such remuneration the compensation committee referred to in clause i certifies that the performance goals and any other material terms were in fact certified 1as provided in the legislative_history the sec_162 limitation applies when the deduction would otherwise be taken which would be the year of exercise in this case see h_r conf_rep no 103rd cong 1st sess reprinted in u s c c a n tl-n-317-01 on date proposed income_tax regulations under sec_162 were issued fr sec_1_162-27 of the proposed_regulations provided that qualified_performance-based_compensation must be paid solely on account of the attainment of one or more preestablished objective performance goals sec_1_162-27 further provided that a performance_goal does not include the mere continued employment of the covered_employee thus a vesting provision based solely on continued employment would not constitute a performance_goal sec_1_162-27 of the proposed_regulations provided that compensation attributable to a stock_option is deemed to satisfy the requirements of e if the grant or award is made by the compensation committee the plan under which the option is granted states the maximum number of shares with respect to which options may be granted during a specified period to any employee and under the terms of the option or right the amount of compensation the employee could receive is based solely on an increase in the value of the stock after the date of the grant or award the preamble to the notice of proposed rulemaking containing the proposed_regulations under sec_162 provides some have questioned why it would be necessary for the regulations to require an individual employee limit on the number of shares for which options or stock appreciation rights may be granted where shareholder approval of an aggregate limit is obtained for securities law purposes the regulations follow the legislative_history which suggests that a per-employee limit be required under the terms of the plan the irs and treasury believe that a limit on the maximum number of shares for which individual employees may receive options or other rights is appropriate because it is consistent with the broader requirement that a performance_goal include an objective formula for determining the maximum amount of compensation that an individual employee could receive if the performance_goal were satisfied a third party attempting to make this determination with respect to a stock_option plan would need to know both the exercise price and the number of options that could be granted fr the legislative_history for the performance-based compensation exception to sec_162 provides amendments were made to the proposed_regulations on date final regulations were published on date t d fr the changes made to the proposed_regulations by the final regulations are not relevant to the issue considered in this memorandum tl-n-317-01 stock_options or other stock appreciation rights generally are treated as meeting the exception for performance-based compensation provided that the requirements for outside director and shareholder approval are met without the need for certification that the performance standards have been met because the amount of compensation attributable to the options or other rights received by the executive would be based solely on an increase in the corporation’s stock price in the case of stock_options it is intended that the directors may retain discretion as to the exact number of options that are granted to an executive provided that the maximum number of options that the individual executive may receive during a specified period is predetermined h_r conf_rep no 103rd cong 1st sess reprinted in u s c c a n in the case of a stock_option plan the shareholders generally must approve the specific terms of the plan the class of executives to which it applies the option_price or formula under which the price is determined and the maximum number of shares subject_to option that can be awarded under the plan to any executive h_r conf_rep no 103rd cong 1st sess reprinted in u s c c a n it is clear that the system under which performance-based options could be granted envisioned by the regulations and the legislative_history is one where the compensation committee would determine how many options could be granted to each covered_employee during a specified period under a plan the exercise price of the option would be equal to the fair_market_value of the stock as of the date of the grant the information would be disclosed to the shareholders and the shareholders would vote whether or not to approve the grants the compensation committee would have the discretion to determine how many options it would actually grant within the limit specified in the approval vote if it stayed within the limit approved by the shareholders the grants under the specified limit would be performance-based if the compensation committee granted options exceeding that specified limit grants in excess of the limit would not be performance-based we note that the term plan in our view should not be read so literally that the use of employment agreements or other documents is precluded or that a plan may not be supplemented with other agreements the regulations contemplate that both performance-based and non-performance-based compensation may be paid from a single_plan see sec_1_162-27 of the final regulations example thus when dealing with an omnibus plan other agreements are often necessary to spell out the specifics of each grant tl-n-317-01 in this case prior to seeking shareholder approval the compensation committee granted options to executive conditioned upon shareholder approval the exercise price of the options was equal to the fair_market_value of the stock as of the date of grant corporation then disclosed to its shareholders how many shares it had conditionally granted to executive and informed them that those grants would be approved with their vote to increase the number of shares available in the stock incentive plan this procedure in effect specified the maximum number of options that could be granted during a specified period date and the shareholders approved such grant thus this system is effectively the same as that specified in the regulations except that the compensation committee does not have discretion to grant a lesser amount of options than that specified in the disclosure to the shareholders accordingly the options issued on date and exercised in year a and year b were performance-based compensation we note that if additional option grants were made to executive or other covered employees such option grants would not be considered to be performance-based unless the shareholders approved the grants if you have any further questions please call by acting assistant chief_counsel tax exempt and government entities robert b misner assistant chief office of the division counsel associate chief_counsel tax exempt and government entities
